DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 1, filed 04/12/2022, with respect to claims 1, 3, 4, and 7 have been fully considered and are persuasive.  The rejection of claims 1, 3, 4, and 7 has been withdrawn. 
Election/Restrictions
Claims 1, 3, 5-9, and 12 allowable.  Claims 10 and 11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II, and III, as set forth in the Office action mailed on 09/17/2021, is hereby withdrawn and claims 10 and 11 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amend the current claims to reflect the proposed claims shown in the OA.APPENDIX attachment with this office action.
Authorization for this examiner’s amendment was given in an interview with Alan Young on 04/21/2022.
Allowable Subject Matter
Claims 1, 3, 5-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 12 prior art of record does not explicitly teach a MnAl alloy with exhibiting metamagnetism.  Further the manufacturing method of the MnAl alloy is not explicitly taught in the prior art, specifically electrolysis and further annealing at 400-600°C in a manner that produces the correct phases required for the alloy to exhibit metamagnetism, wherein during electrolysis the a molten salt is used containing MnCl2 and either AlCl3, AlF3, AlBr3, or AlNa3F6 at a temperature of 150-450°C, a current flow of 15-150 mAh per electrode area of 1 cm2 and 50 mAh or more per 1 mass% concentration of the Mn compound in the molten salt and per 1cm2 electrode area while the electrolysis is performed under an inert gas atmosphere.  Accordingly, an MnAl alloy inherently exhibiting metamagnetism would further not be expected to be present in the prior art.
The closest prior art of record is Park et al. (Saturation Magnetization and crystalline anisotropy calculations for MnAl permanent magnet) herein Park.  Park teaches a MnAl alloy with a similar composition and that would be expected to exhibit metamagnetism based on the existence of a τ-MnAl phase and a γ2-MnAl phase in a ratio of 0.2-21.0 which imparts metamagnetism over a temperature range of -100°C to 200°C as evidenced by Satoh (US 20200002790 A1).  However Park forms the MnAl alloy through melting and annealing at 400-450°C, as evidenced by an affidavit submitted 04/12/2022 by the applicant, the MnAl alloy will not exhibit metamagnetism if the alloy is formed through melting.  Therefore, claims 1 and 12 are distinct over the teachings of the prior art.  Claims 3, 5-11 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734